740 N.W.2d 262 (2007)
SAM'S TOWN AND COUNTRY MARKET, INC., Butty Brothers, Inc., and Sammy Butty, Plaintiffs-Appellants,
v.
MIHELICH & KAVANAUGH, P.L.C., Joseph E. Mihelich, Kevin Richard Lynch, Jessica B. Cummings, and Michael Kavanaugh, Defendants-Appellees.
Docket No. 134149. COA No. 270940.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the March 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.